Citation Nr: 0027280	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for disability of the 
hips, thighs and ankles on a secondary basis.

2.  Entitlement to an increased rating for a disability of 
the left knee rated as residuals of a left knee injury and 20 
percent disabling from October 20, 1994 and 30 percent 
disabling from December 1, 1998 through January 20, 2000.

3.  Entitlement to an increased rating for status 
postoperative total left knee arthroplasty, rated 100 percent 
from January 21, 2000 and 30 percent from March 1, 2001.

4.  Entitlement to an increased rating for status post 
meniscectomy of the right knee currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





INTRODUCTION

The veteran had active military service from June 1970 to 
April 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
regional Office (RO) in Los Angeles, California.

When the Board in July 1998 remanded the case for further 
development, the veteran's left knee disability was rated as 
residuals of a left knee injury and 20 percent disabling.  
The RO in April 2000 rated the disability 30 percent from 
December 1, 1998 through January 20, 2000.  The RO then rated 
the left knee as status postoperative total left knee 
arthroplasty and as 100 percent rating from January 21, 2000 
and 30 percent rating from March 1, 2001 under Diagnostic 
Code 5055 criteria.  The representative in July 2000 
disagreed with the rating for the total left knee 
arthroplasty.  This issue is discussed further in the remand 
portion of this decision. 

The record shows that the Board in the July 1998 remand 
referred to the RO the issue of secondary service connection 
for disability of the hips, thighs and ankles.  The RO in 
April 2000 denied the claim as not well grounded and notified 
the veteran of the determination.  The issue was included in 
a supplemental statement of the case issued in May 2000.  The 
Board finds that the representative's argument in June and 
July 2000 is sufficient to place the issue properly before 
the Board at this time.  38 C.F.R. §§ 19.35, 20.202, 20.302 
(1999).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
disability of the hips, thighs and ankles on a secondary 
basis is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2.  The veteran's left knee disability is principally 
manifested by persistent knee pain, marked limitation of 
motion and crepitus; there is tenderness, fatigue, 
incoordination, and weakness that have resulted in marked 
impairment of balance and weight bearing.

3.  The veteran's right knee disability is principally 
manifested by persistent knee pain, limitation of motion and 
crepitus; there is tenderness as well as fatigue and weakness 
and impairment of balance and weight bearing; there is a tear 
of the medial meniscus.

4.  The disability of the veteran's knees has not rendered 
his disability picture unusual or exceptional in nature, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
disability of the hips, thighs and ankles on a secondary 
basis is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an increased evaluation of 30 percent 
for a left knee disability prior to December 1, 1998 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5259, 5260, 5261, 7803, 7804 
(1999).

3.  The criteria for a disability rating in excess of 30 
percent for a left knee disability prior to January 21, 2000 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261, 7803, 
7804 (1999).

4.  The criteria for an increased evaluation of 20 percent 
for a right knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5259, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hip, thigh and ankle disabilities

Factual background

The record shows that the RO in February 1984 granted service 
connection for chondromalacia patella of both knees and 
assigned a noncompensable (0 percent) rating.  The RO in late 
1985 initially assigned separate ratings for meniscectomy 
residuals of each knee.

The record regarding the claimed hip, thigh and ankle 
disabilities shows nothing pertinent recorded in the service 
medical records.  VA medical records show normal joint motion 
and neurological status reported during hospitalization in 
early 1984 and on examination in mid 1985.  An examiner in 
late 1985 mentioned a left lower extremity sensory 
neuropathy.  Thereafter the VA medical records through late 
1994 do not include a diagnosis of any disability for either 
hip, thigh or ankle.  A VA examiner in 1995 reported finding 
a full range of motion of the hips and diminished iliopsoas 
muscle strength on the left and reduced quadriceps and vastus 
lateralis function but no atrophy.  Plantar and dorsiflexion 
of the feet was intact.  VA examinations in 1996 and 1997 
were unremarkable regarding the hips, thighs and ankles.  A 
VA examiner in late 1998 said that the veteran denied any 
complaints referable to the hips or ankles as a result of his 
knee problems.  The examiner reported a normal range of 
motion for the hips and ankles and a normal neurological 
examination for the lower extremities.  The summary of 
private hospitalization in early 2000 was unremarkable 
regarding the hips, thighs or ankles.


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, see Reiber v. Brown, 7 Vet. App. 513 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim for service connection for hip, thigh and ankle 
disorders is not well grounded and must be denied.

As a result of the veteran not having satisfied the elements 
for a well grounded claim, there is no further obligation to 
assist him in the development of the claim. The Board finds 
no need to request additional records, as the veteran or his 
representative does not claim records relevant to the matter 
under consideration are outstanding.  Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board in referring the issue to the RO in July 1998 did 
not intend to given the impression that the claim was well 
grounded.  The determination of well groundedness must be 
made in accord with the applicable legal standard.  As the 
Board finds the claim not well grounded, there is no burden 
upon the Board to require another opinion, or request further 
elaboration or explanation regarding a nexus between the 
veteran's service-connected knee disabilities and a claimed 
disability of the hips, thighs or the ankles.  Brewer v. 
West, 11 Vet. App. 228 (1998).  The Board must observe that a 
crucial element of a well grounded claim is missing as there 
is currently no diagnosis of a disability of the hips, thighs 
or the ankles. 

The Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.  
Therefore, the Board must deny the representative's request 
for further medical examination that is implicit in the July 
2000 written argument, as such development is premature in 
the absence of a well grounded claim.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he has not been identified as a 
medical health care professional and does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, his assertions regarding a 
link between his service-connected disability of the knees 
and claimed disability of the hips, thighs and ankles cannot 
constitute cognizable evidence.  And, as cognizable evidence 
is necessary for a well grounded claim, Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992), the absence of cognizable 
evidence renders a claim not well grounded.

The Board observes that service connection was granted for a 
disability of both knees on a direct basis and that one VA 
examiner in 1995 mentioned some lower extremity weakness, 
apparently linked to knee pain.  Several years after service 
there was one reference to a lower extremity sensory loss.  
However, the Board must observe that the record of 
comprehensive VA examinations since 1995 and a private 
hospitalization early in 2000 did not provide any diagnosis 
of a disability of the hips, thighs and ankles, including 
chronic neurological impairment.  Collectively they confirm 
degenerative joint disease of the knees but offer no basis 
for a medical nexus determination of secondary service 
connection on a theory of direct causation or aggravation.  
The veteran has not advised VA of any other evaluation as 
comprehensive as the November 1998 VA examination that offers 
a favorable opinion.  The VA examination report is adequate 
and since the claim is not well grounded so there is no 
obligation on VA to obtain an addendum or otherwise clarify 
or explain medical findings.  It is the appellant's burden to 
produce competent evidence to well ground a claim and thereby 
trigger the duty to assist.  Thus, the Board finds 
unpersuasive the representative's argument that the veteran 
somehow did not understand the examiner.  The examiner did 
not report a diagnosis for the hips or ankles and did 
indicate both joints showed full ranges of motion.  

The question of aggravation is, in essence, a medical one and 
to well ground the claim requires competent medical evidence 
of a disability and an increase in disability linked to a 
service-connected disability.  As noted previously, there is 
not now of record competent evidence of disability of the 
hips, thighs or ankles.  In other words, at this time the 
Board must conclude that the veteran's claim is, in essence, 
predicated on his own opinion.  The medical diagnosis is a 
crucial element of a well grounded claim missing in this 
case.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
diagnosis or causation, Grivois, the veteran's lay opinion is 
an insufficient basis upon which to find the claims well 
grounded.  Espiritu.  The facts of aggravation or etiology 
asserted by the veteran is beyond his competence. King.  
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's 
claims for service connection for a disability of the hips, 
thighs and ankles must be denied as not well grounded.  

The RO denied the claim for secondary service connection as 
not well grounded and the Board concurs with this analysis of 
the claim.  Considering the claim on the merits would have 
accorded the claim more consideration that it warranted under 
the circumstances.  The Board further finds that the RO has 
advised the appellant of the evidence necessary to establish 
a well grounded claim, and he has not indicated the existence 
of any post service medical evidence that has not already 
been obtained that would well ground either claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  As the veteran's claim of 
entitlement to service connection for disability of the hips, 
thighs and ankles is not well grounded, the doctrine of 
reasonable doubt has no application to the claim.


II.  Disability of both knees

Factual background

The record shows that the RO in 1984 granted service 
connection for disability of both knees rated as bilateral 
chondromalacia patellae by history and status post left knee 
injury.  The RO rated the knees together as noncompensable (0 
percent) under Diagnostic Code 5299.  The RO in November 1985 
rated each knee separately as meniscectomy, again under 
Diagnostic Code 5299.  The disability rating for the left 
knee was 10 percent and the right knee retained a 
noncompensable rating.  These were the ratings in effect when 
the RO received the veteran's claim for increase on October 
20, 1994.

Regarding the left knee, the contemporaneous VA records 
supporting the claim for increase showed x-ray evidence of 
degenerative joint disease.  Range of motion late in 1994 was 
reported as -5 to 80 degrees and there was tenderness to 
palpation of the anterior knee joint.  The degenerative 
disease was characterized as extensive and severe.  In 
December 1994 VA performed a high tibial osteotomy for the 
left knee disability.  The report shows range of motion as 
flexion to 90 degrees and extension "245" degrees.  
Regarding the right knee, the medical records were sparse but 
degenerative joint disease was mentioned.  

The RO in July 1995 continued a 10 percent rating for the 
left knee meniscectomy and a noncompensable rating for the 
right knee meniscectomy under Diagnostic Code 5259.  

When VA reexamined the veteran's knees in 1995 he complained 
of pain, locking, weakness and need of a brace for the left 
knee.  The examiner found well healed left knee scars, 
iliopsoas muscle strength reduced on the left side and no 
muscle atrophy.  The straight leg raising exercise was 
positive at 70 degrees.  The examiner said the veteran could 
not fully extend the knee and hyperflexion was decreased 30 
percent form the horizontal surface with downward pressure on 
the anterior surface of the knee.  The examiner found 
considerable deformity of the knee joint and tenderness of he 
medial and lateral plateaus.  The examiner said there was no 
active arthritis and that the veteran needed a brace and a 
cane for adequate ambulating.  The examiner reported 
degenerative joint disease with ligamentous injury.  

For the right knee, the examiner reported well healed 
scarring and straight leg raising that was positive at 70 
degrees.

The RO in October 1995 reviewed the examination report and 
increased the disability rating for the left knee to 20 
percent from September 1995 applying Diagnostic Code 5257.  
The disability was described as meniscectomy, high tibial 
osteotomy.  The previous rating was continued for the right 
knee.

On a VA examination in 1996, the veteran reported body guard 
service work and complained of pain, need of a knee brace and 
being unable to squat or walk a long distance.  For the left 
knee, the examiner reported no redness, warmth or deformity.  
There was mild swelling and tenderness of the medial aspect 
and scarring was reported as well healed.  The reported range 
of motion was flexion 90 degrees and extension 0 degrees.  
The examiner reported crepitus and pain with motion and x-ray 
was reported as showing severe degenerative joint disease.  
For the right knee the examiner reported the range of motion 
was 0 to 130 degrees.

When VA reexamined the veteran in 1997 he reported 
essentially the same complaints.  It was reported that he had 
a desk job at present working with computers.  The left knee 
was found to have a range of motion from 0 to 120 degrees, 
intact ligaments, no effusion or laxity and some numbness 
over the medial side of the knee.  The examiner said that the 
veteran walked quite well.  The right knee reportedly hurt 
compensating for the left knee.  The examiner found full 
flexion and extension, no evidence of ligament damage and 
some medial joint line tenderness.  

The record shows that the RO in May 1997 applied Diagnostic 
Code 5257-5259 criteria when it increased the rating for the 
left knee disability to 20 percent from October 1994.  The 
disability was rated as residuals of injury to the left knee.  
The RO granted a 10 percent rating under Diagnostic Code 5259 
criteria for the right knee meniscectomy from October 1994. 

As a result of the Board remand, the RO obtained additional 
VA medical records and the veteran was reexamined in late 
1998.  The outpatient records again referred to severe 
degenerative joint disease of the left knee on x-ray.  The VA 
examiner reported that the veteran had a sedentary job in 
data input, sitting at a computer most of the time.  He would 
get up to keep his knees mobile and walk about a block before 
he had to rest.  It was noted he had significant left knee 
pain with weight bearing and associated limitation of motion.  
Measurements (right/left) in centimeters, bilateral, were mid 
thigh 65/64 and calves 53.5/53.  Neurologically he was within 
normal limits bilaterally.  He had some difficulty getting on 
and off the examining table secondary to knee complaints and 
he had a slightly wide stance with a slight varus deformity 
of the knees.  He also complained that the knees gave out.  
For the left knee the range of motion was 10 to 90 degrees 
with no effusion and minimal crepitation and medial 
tenderness.  The examiner reported no anterior cruciate 
deficiency.  The diagnosis was status post osteotomy for 
medial compartment arthritis.

A MRI of the right knee was reported as showing a tear of the 
medial meniscus and intact anterior and posterior collateral 
ligaments and intact medial and lateral collateral ligaments.  
The complaint again was of right knee pain aggravated y 
weight bearing on account of the left knee.  The veteran 
reported need of a cane for stability.  The examiner found 
range of motion 10 to 100 degrees with minimal crepitation, 
medial/lateral tenderness and no effusion.  There was no 
anterior cruciate deficiency.  A x-ray was reported as 
showing minimal degenerative changes.  The diagnosis was 
meniscal tear with early degenerative arthritis.

The examiner stated that veteran had significant knee joint 
problems of both knees that caused easy fatigability 
primarily secondary to weigh and pain.  He had incoordination 
secondary to arthritic process that resulted in joint space 
irregularity yielding to feelings of instability and giving 
way and that necessitated use of a cane.  The examiner said 
there was pain visibly manifested with extreme flexion and 
extension and compatible with a progression of pathology of 
both knees.  The examiner felt that problems associated with 
the veteran's excessive weight could not be dissociated from 
his arthritic changes. 

The report of private hospitalization in January 2000 shows 
the veteran had a left total knee arthroplasty.

The RO in April 2000 increased the rating for left knee 
injury residual to 30 percent from December 1, 1998 through 
January 20, 2000.  From January 21, 2000 to March 1, 2001, 
the left knee disability was rated 100 percent disabling 
under Diagnostic Code 5055 criteria principally as status 
post left total knee arthroplasty.  A 30 percent rating 
applying Diagnostic Code 5055 criteria was to begin on March 
1, 2001.  The 10 percent rating for the right knee disability 
was continued under Diagnostic Code 5259.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In general, al disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee, extremely unfavorable, in flexion at 
an angle of 45° or more shall be rated 60 percent.  In 
flexion between 20° and 45° shall be rated 50 percent.  In 
flexion between 10° and 20° shall be rated 40 percent.  
Favorable angle in full extension, or in slight flexion 
between 0 and 10° shall be rated 30 percent.  Diagnostic Code 
5256.

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration or 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Codes 7803, 7804.

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained as a result of 
the remand.   Stegall v. West, 11 Vet. App. 268 (1998).  The 
RO had a medical evaluation that addressed the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and comment on the extent of 
functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In Johnson v. Brown, 9 Vet. App. 7, 10 
(1996), the Court in commenting on DeLuca restated its 
holding in Schafrath, supra. that functional loss due to pain 
will be rated at the same level as the functional loss where 
motion is impeded.

Prior to January 21, 2000 the veteran's left knee disability 
is rated currently in accordance with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5259 and 5257, which 
assess basically limitation of motion, and the level of 
orthopedic disturbance from subluxation or lateral 
instability as primary rating criteria for incremental 
ratings from 10 to 60 percent available alternatively.  The 
veteran has been provided the essential rating criteria. The 
Board finds the rating scheme appropriate for the veteran's 
disability in view of the diagnosis for the knee and 
symptomatology.  38 C.F.R. §§ 4.20, 4.21.  The RO implicitly 
considered several rating codes predicated on limitation of 
motion in view of the regulations the veteran had received in 
the June 1995 statement of the case. 

The Board observes that the RO assigned a 30 percent 
evaluation from December 1, 1998 through January 20, 2000 
based primarily upon a VA examination in 1998 that did report 
significant limitation of motion and other impairment of the 
knee, although the knee appeared stable objectively.  The 
Board must evaluate the disability mindful of the legal 
precedent that has interpreted the applicable regulations as 
not relying solely upon objectively confirmed limitation of 
motion.  DeLuca and Johnson, supra. 

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the left knee prior to December 1, 1998 as the 
manifestations of the disability, overall, appear more than a 
percentage evaluation of 20 percent would contemplate.  The 
rating scheme does not require a mechanical application of 
the schedular criteria.  Here applying the rating schedule 
liberally results in a 30 percent evaluation recognizing a 
markedly symptomatic left knee characterized by pain that 
reportedly would impact the veteran adversely in the 
workplace as well as weakness and fatigability and 
incoordination that undoubtedly were present prior to the 
detailed assessment in late 1998.   

The examination findings overall clearly support a conclusion 
that the veteran's left knee disorder is productive of 
significant disability characterized by severe arthritis and 
appreciable limitation of motion and weakness.  The Board 
observes that tenderness is present with pain and that 
demonstrable limitation of motion was clearly shown prior to 
the most recent examination and recently manifested by 
significant limitation of extension.  Earlier, limited 
flexion and extension were present though not necessarily 
together on every examination.  There is also crepitus.  
Thus, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for 
more than a 10 percent rating under 38 C.F.R. § 4.59. 

The Board observes that earlier rating decisions assigned and 
continued a 20 percent evaluation under Diagnostic Codes 5257 
and 5259 which provides disability evaluations from 10 to 30 
percent based upon other knee impairment, principally the 
recurrent subluxation or lateral instability, although 
significant instability is not mentioned in the earlier 
reports.  In 2000, the RO increased the rating to 30 percent, 
which is the highest schedular evaluation under Diagnostic 
Code 5257 criteria.  The Board notes that arthritis is 
included as a component of the disability and that the RO 
applied limitation of motion criteria in assigning a higher 
evaluation of 20 percent.  

The rating scheme chosen by the RO takes on additional 
significance in view of a recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97, see also VAOPGCPREC 9-98.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  The facts of this case clearly fall 
within the guidelines for assignment of multiple ratings, as 
it is clear that service connection has been established for 
arthritis of the left knee.  

The rating should account for the demonstrable limitation of 
motion and additional functional impairment shown on VA 
examinations through 1998 which otherwise would not be 
compensable under the specific rating criteria for limitation 
of motion found at Diagnostic Codes 5260 and 5261 without 
arthritis.  In this case, the multiple ratings assigned by 
the RO combine to 30 percent under 38 C.F.R. § 4.25 with the 
principle rating 20 percent under Diagnostic Codes expressly 
for limitation of motion rather than Diagnostic Code 5257.  

The record does not reflect appreciable instability and more 
significant limitation of motion on the several examinations 
most recently in 1998 to allow for a higher evaluation under 
the companion rating scheme for limitation of motion in view 
of the level of functional impairment described in detail on 
the recent and earlier VA examinations collectively.  The 
record has been supplemented with a substantial amount of 
medical information that confirms objectively a marked 
disability.  The VA examiner in 1998 found the disability 
limitation significant from the standpoint of functional loss 
linked to the left knee disability, and the Board believes it 
is reasonable to apply the findings retroactively to afford 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  The Board 
interprets the examiner's characterization of the disability 
due to pain as a quantification of the overall level of 
disability taking into account impairment that may coincide 
with flare-ups.  Thus, the preexisting 20 percent rating 
under Diagnostic Code 5257-5259 is supplemented with an 
additional 10 percent rating based upon the application of 
38 C.F.R. § 4.40, 4.45 and 4.59 and Diagnostic Code 5003.  

The provisions of § 4.59 do not limit the rating to 10 
percent; the language indicating a more flexible application 
is permissible.  The examiner seemed to equate the level of 
impairment to a level that would support by analogy a 30 
combined rating by raising the component rating for 
limitation of motion thereby more accurately evaluating the 
overall disability from impairment of the left knee and 
recognizing the intended application of the regulations to 
recognize actual functional impairment.  38 C.F.R. §§ 4.25, 
4.40, 4.45 and 4.59.  VA examinations have not shown 
ankylosis of the left knee, thereby precluding assignment of 
a higher evaluation under diagnostic code 5256 for the period 
being considered.  Nor does the record appear to show 
limitation of motion or instability that when combined would 
equate to an intermediate level of impairment by analogy to 
the criteria under Diagnostic Code 5055.

The right knee has been less symptomatic although more 
recently there is evidence of meniscal injury and more 
appreciable limitation of motion.  The right knee has been 
consistently rated under Diagnostic Code 5259, which is 
predicated on limitation of motion.  Therefore the foregoing 
discussion is applicable to the disability rating.  The Board 
concludes that the evidentiary record, viewed liberally, 
supports an increased evaluation to no more than 20 percent.  
The right knee disability rating, considering all pertinent 
governing criteria, should account for the weakness, 
fatigability, incoordination and the Board believes this is 
compensated with an additional 10 percent rating.  38 C.F.R. 
§ 4.40, 4.45 and 4.59.

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998);  Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
the veteran's case, residual scars of both knees have not 
been described as tender, painful, poorly nourished, 
repeatedly ulcerated, or productive of limited function of 
the knee.  As such, a separate compensable disability 
evaluation for any of the veteran's scars is not warranted.

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case the RO has neither provided nor discussed the 
provision, but implicit is a determination such criteria had 
not been met for the purpose of referral of the veteran's 
case to the Director or Under Secretary for review.  
Additionally, the veteran has had the opportunity to present 
oral as well as written argument for increased compensation 
benefits.  

The veteran's statements on appeal, as well as those of his 
representative, imply that extraschedular evaluation is 
sought in the spirit of the basic underlying claim for 
increased compensation benefits.  The Board does not find 
that the veteran would be prejudiced by the Board's initial 
consideration of this phase of the claim for increased 
compensation benefits.  

As the Board noted earlier, the veteran and his 
representative were given the opportunity to present evidence 
in support of extraschedular rating, and it is unlikely that 
the veteran will be prejudiced by a ruling on this phase of 
the claim for increase.  VAOPGCPREC 6-69.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, the veteran is being 
granted an increased evaluation on a schedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board will note that the disability of both knees considered 
herein has not been shown to markedly interfere with 
employment, nor has it required frequent inpatient care.  His 
work history to the present is noted.  He is apparently able 
to continue working with the disability of the knees.  Having 
reviewed the record with the extraschedular mandates in mind, 
the Board finds no basis for further action on this question.


ORDER

A well grounded claim of entitlement to service connection 
for disability of the hips, thighs and ankles on a secondary 
basis not having been submitted, the appeal is denied.

An increased rating of 30 percent for a disability of the 
left knee prior to December 1, 1998 is granted subject to the 
regulations governing the payment of monetary awards.

A disability rating in excess of 30 percent for a disability 
of the left knee prior to January 21, 2000 is denied.

An increased rating of 20 percent for status post 
meniscectomy of the right knee is granted subject to the 
regulations governing the payment of monetary awards.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As noted earlier in this decision, the RO has changed the 
rating for the left knee disability to reflect the recent 
left total knee arthroplasty.  The veteran is now rated under 
Diagnostic Code 5055 which provides for a total schedular 
rating for a one year period and then interval ratings from 
30 to 60 percent based upon residuals.  The veteran's 
representative has appealed the preliminary determination of 
30 percent from early 2001, and the Board is unable to decide 
the claim without an examination that assesses the total left 
knee replacement residuals.  

The most recent evidence regarding the right total knee 
replacement is contained in hospital report from January 
2000.  Under Code 5055, a minimum rating of 30 percent and a 
maximum rating of 60 percent are provided following the 
termination of a 100 percent rating provided for a one year 
period, with intermediate ratings for specified symptoms 
assignable by analogy to Codes 5256, 5261 or 5262.  The level 
of disability cannot be assessed from the current record.

Where the record before the Board is inadequate to render a 
fully informed decision on issues in appellate status, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist.  Smith v. Brown, 5 Vet. App. 335, 
340 (1993); Ascherl v. Brown, 4 Vet. App. 371 (1993).  In 
view of the foregoing, and to ensure that the VA has met its 
duty to assist the claimant in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers 
who treated him recently for the left 
knee disability.  After securing the 
necessary release, the RO should obtain 
and associate with the claims folder 
copies of all records that have not 
previously been obtained, including any 
records in the veteran's possession.  
This should include a complete record of 
VA medical treatment for the left knee 
since January 2000.  

2.  Thereafter, the veteran should be 
afforded VA orthopedic examination to 
determine the current extent of the 
residuals of the left total knee 
arthroplasty.  The claims folder must be 
made available to the examiner in 
connection with the examination.  With 
regard to the above, all pertinent 
complaints should be recorded and 
evaluated.  Any other impairment of 
function related to the left knee should 
be described in detail.  All indicated 
studies should be performed. Complaints 
of pain either to touch or on use should 
be carefully noted and any other 
impairment of function of the lower 
extremities related to the left knee 
disability should be described in detail. 
The examiner should also render an 
opinion as to the effect, if any, that 
the disability of the left knee has on 
the veteran's ability to work.  To the 
extent possible, the examination should 
coincide with the anticipated termination 
of the schedular 100 percent evaluation. 

3.  Following the above, the RO should review 
the examination report and assure that all 
requested information has been provided.  If 
not, the report should be returned to the 
examiner for corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the issue of entitlement to 
an increased rating for postoperative left 
total knee arthroplasty should be reviewed by 
the RO, with consideration given to all 
applicable rating principles.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, which contains all applicable 
regulations and diagnostic codes, and provided an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.  

No action is required of the veteran until he receives 
further notice.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted.



		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



